DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to applicant's communication of June 22, 2021.  The rejections are stated below.  Claims 1-20 are pending and have been examined.

Response to Amendment/Arguments
2. 	Applicant’s amendment and are arguments concerning 35 U.S.C. 103 have been and are persuasive so therefore the rejection has been withdrawn. Applicant’s arguments concerning 35 U.S.C. 101 have been considered but are not persuasive. Applicant argues “A. Claims 1-20 Are Patent Eligible Under USPTO Step 2A Because They Do Not Recite a Judicial Exception and Are Integrated Into a Practical Application”.
The additional elements of a transceiver of a financial institution server, one or more processors, user device, and generating an user interface does not integrate the judicial exception into a practical application because the additional elements do not impose any meaningful limits on practicing the abstract idea of debt prevention which corresponds to Certain Methods of Organizing Human Activity (mitigating risk, commercial or legal interactions). The claim limitations which constitute the idea are retrieve customer data, identify account spending patterns for a customer, identify current purchases, compare current purchases to account spending patterns, identify 

Applicant argues “Claims 1-20 Are Patent Eligible Because They Do Not Fall Under Enumerated Groupings of Abstract Idea”. The rejection follows the method established by the courts and resulting Examination guidelines by comparing the claims to those ideas which the courts have previously found as abstract.  In this, a determination of what claim elements fall under the abstract idea under Step 2A of the analysis.  The court has demonstrated that certain limitations may further describe the abstract idea but do nothing to render it any less abstract.  The rejection merely follows the example set forth by the courts in determining which elements of the claim are part of the independently abstract idea.  The claims are similar to "managing a stable value protected life insurance policy by performing calculations and manipulating the results," and are therefore directed toward an abstract idea of analyzing electronic documents 
The patentee in Bancorp claimed methods and systems for managing a life insurance policy on behalf of a policy holder, which comprised steps including generating a life insurance policy including a stable value protected investment with an initial value based on a value of underlying securities, calculating surrender value protected investment credits for the life insurance policy; determining an investment value and a value of the underlying securities for the current day; and calculating a policy value and a policy unit value for the current day. 687 F.3d at 1270-71, 103 USPQ2d at 1427. The court described the claims as an "attempt to patent the use of the abstract idea of [managing a stable value protected life insurance policy] and then instruct the use of well-known [calculations] to help establish some of the inputs into the equation." 687 F.3d at 1278, 103 USPQ2d at 1433 (alterations in original) (citing Bilski).  Further, the court noted that the specific computer components are no more than objects on which the claimed methods operate, and that the central processor is nothing more than a general purpose computer programmed in an unspecified manner. Id. at 1064.  Additionally, the court noted that “although it would be inefficient to do so, the steps for tracking, reconciling and administering a life insurance policy with a stable value component can be completed manually.”  According to Applicant’s specification a Accordingly, there is a need for systems and methods that proactively predict payment risk for a customer and offer a customized solution tailored to the customer's needs.  Examples of the present disclosure are directed to this and other considerations. 
Appellant argues “Ex Parte Fanaru, PTAB Appeal No. 2017-002898 and Ex Parte Smith, Appeal No. 2018-000064”.  Examiner notes Ex Parte Fanaru and Smith are not precedential decisions.  Examiner has followed the method established by the courts and resulting Examination guidelines by comparing the claims to those ideas which the courts have previously found as abstract.  In this, a determination of what claim elements fall under the abstract idea under Step 2A of the analysis and what elements are additional elements to consider under Step 2B of the analysis must be made.  The court has demonstrated that certain limitations may further describe the abstract idea but do nothing to render it any less abstract.  The rejection merely follows the example set forth by the courts in determining which elements of the claim are part of the independently abstract idea.  
Appellant argues “B. Claims 1-20 Are Patent Eligible Under USPTO Step 2B Because They Recite a Combination of Elements that Is Significantly More than an Abstract Idea”.
The additional elements of a transceiver of a financial institution server, one or more processors, user device, and generating an user interface does not integrate the judicial exception into a practical application because the additional elements do not impose any meaningful limits on practicing the abstract idea of debt prevention.  The fact that a graphical user interface is generated (analysis is done by computer) is mere using a computer as a tool to perform the abstract idea and/or linking the abstract idea to a particular environment (computer environment). Examiner notes that the 


Claim Interpretation
3.	In the interest of compact prosecution, Applicant should be aware that there is claim language that does not serve to differentiate the claims from the prior art and/or or provide an additional element that can be a consideration for eligibility1. See MPEP 2103(c).  


Intended Use
4.	Intended use language is generally not given patentable weight. See MPEP 2114(II) ("A claim containing a 'recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).”); see also 
	Claim 1 recites “comparing, by the one or more processors, the current purchases to the account spending patterns to identify an unusual spending pattern or an unusual purchase”. The limitation of “to identify an unusual spending pattern or an unusual purchase” is intended use and not given patentable weight. 
	Claim 1 recites “comparing, by the one or more processors, the previous bill pay patterns to the current bill pay patterns to identify a bill payment deviation”. The limitation of “to identify a bill payment deviation” is intended use and not given patentable weight. 
	Claim 1 recites “comparing, by the one or more processors, the current customer engagement to the previous customer engagement to identify any unusual customer engagement”. The limitation of “to identify any unusual customer engagement” is intended use and not given patentable weight. 
	Claim 3 recites “comparing, by the one or more processors, the new customer data to the customer data to determine that the predicted payment risk did not occur”. The limitation of “to determine that the predicted risk did not occur” is intended use and not given patentable weight. 





Claim Rejections - 35 USC § 101
5.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

6.	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of debt prevention without significantly more. 
The Examiner has identified independent system Claim 1 as the claim that represents the claimed invention for analysis and is similar to independent Claims 9 and 18.
Claim 1 is directed to a method which is one of the four statutory categories of invention (Step 1: YES).
Claim 9 is directed to a method which is one of the four statutory categories of invention (Step 1: YES).
Claim 18 is directed to an apparatus which is one of the four statutory categories of invention (Step 1: YES).
Claim 1 recites a method for debt prevention comprising:
retrieving, with a transceiver of a financial institution server, customer data; identifying, by one or more processors of the financial institution server executing a 
identifying, by the one or more processors, current purchases from the customer data; comparing, by the one or more processors, the current purchases to the account spending patterns to identify an unusual spending pattern or an unusual purchase;
identifying, by the one or more processors, previous bill pay patterns from the customer data;
identifying, by the one or more processors, current bill pay patterns from the customer data;
comparing, by the one or more processors, the previous bill pay patterns to the current bill pay patterns to identify a bill payment deviation, the bill payment deviation corresponding to a mathematical value determined by calculating a percentage deviation, wherein the calculation comprises selecting a percentage associated with a partial payment of a respective bill amount, selecting a percentage associated with a late payment of the respective bill amount, or both, and multiplying the selected percentage with a weighting factor associated with a frequency of late payments or partial payments corresponding to the previous bill pay patterns;
determining, by the one or more processors, previous customer engagement from the customer data based at least on a number of customer logins over the 
identifying, by the one or more processors, current customer engagement from the customer data;
comparing, by the one or more processors, the current customer engagement to the previous customer engagement to identify any unusual customer engagement; calculating, by the one or more processors, a predicted payment risk based on the determination of at least one of: the unusual spending pattern, the unusual purchase, the bill payment deviation, or the unusual customer engagement;
determining, by the one or more processors, a plurality of remediation tasks from a set of remediation tasks based on the predicted payment risk, wherein the set of remediation tasks comprise at least one of: a refinance, a late fee waiver, a loan forgiveness, overdraft protection, or an increase to a credit line; 
automatically generating a graphical user interface comprising the plurality of remediation tasks for selection by the customer;
sending, with the transceiver, the graphical user interface to a user device associated with the customer. These limitations (with the exception of italicized limitations) describe an abstract idea of debt prevention to Certain Methods of Organizing Human Activity (mitigating risk, commercial or legal interactions including sales activities or business relations). The claim also recites transceiver of a financial institution server, one or more processors, and user device which does not necessarily Step 2A: Prong 1: YES).
This judicial exception is not integrated into a practical application. The additional element, e.g., transceiver of a financial institution server, one or more processors, and user device are recited at a high level of generality. This generic limitation is no more than mere instructions to apply the exception using a generic computer component. Therefore, claim 1 is directed to an abstract idea without a practical application (Step 2A - Prong 2: NO).


Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using a generic computer component (MPEP 2106.05(f)). Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Thus, claim 1 is not patent eligible (Step 2B: NO).

The limitations of claim 2-8 are generic limitations which are no more than mere instructions to apply the exception using a generic computer component. 
Therefore, the claims 1-20 are directed to an abstract idea. Thus, the claims 1-20 are not patent-eligible.

Claim Rejections – 35 USC §112
7.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

8.	Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  



Lack of Algorithm
9.	Claim 1 recites “automatically generating a graphical user interface comprising the plurality of remediation tasks for selection by the customer” However, the specification does not provide details on what the limitation, “dictates”, comprises. In other words, the algorithms or steps/procedures taken to perform the function must be described with sufficient details so that one of ordinary skill in the art would understand how the inventor intended the functions to be performed. (MPEP 2181 IV: MPEP 2161 01 I) Claims 9 and 18 are rejected as the same basis as it recites similar language.


Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN T POE whose telephone number is (571)272-9789.  The examiner can normally be reached on Monday-Friday 9:30am through 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt can be reached on 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  





/K.T.P/Examiner, Art Unit 3692                                                                                                                                                                                                        /KEVIN T POE/

/ELIZABETH H ROSEN/Primary Examiner, Art Unit 3698                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See MPEP 2106.04(d)(2) (“Examiners should keep in mind that in order to qualify as a "treatment" or "prophylaxis" limitation for purposes of this consideration, the claim limitation in question must affirmatively recite an action that effects a particular treatment or prophylaxis for a disease or medical condition. An example of such a limitation is a step of "administering amazonic acid to a patient" or a step of "administering a course of plasmapheresis to a patient." If the limitation does not actually provide a treatment or prophylaxis, e.g., it is merely an intended use of the claimed invention or a field of use limitation, then it cannot integrate a judicial exception under the "treatment or prophylaxis" consideration. For example, a step of "prescribing a topical steroid to a patient with eczema" is not a positive limitation because it does not require that the steroid actually be used by or on the patient, and a recitation that a claimed product is a "pharmaceutical composition" or that a "feed dispenser is operable to dispense a mineral supplement" are not affirmative limitations because they are merely indicating how the claimed invention might be used.”)